DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.     A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.
3.     Applicant’s amendment and response of 9/13/2021 are acknowledged. Claim 30 has been amended. New claims 45-53 have been added.

Status of Claims
4.      Claims 30-53 are pending in this application. Claim 30 has been amended. New claims 45-53 have been added. Claims 1-29 have been canceled by 4/09/2019 amendment. Claims 30-53 are under consideration.

Rejections Maintained
Claim Rejections - 35 USC § 112
5.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.     Rejection of claims 30-44 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph scope of enablement is maintained.
       The rejection is recited below:

Enablement is considered in view of the Wands factors (MPEP) 2164.01(a). Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation. Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art,(4) the amount of direction or guidance present, (5) the presence or absence of working examples (6) the quantity of experimentation, (7) the relative skill of those in the art, and (8) the breadth of the claims.
     Amended claim 30, now states that a vaccine formulation for use in humans or in   veterinary field for protection against pulmonary and systemic infections comprising different bacterial antigens. The claim does not state against what pathogens the vaccine formulation protects against and it appears the claim is drawn to pathogens that does not have vaccines.
Claim 35 is drawn to a broad-spectrum polyvalent vaccine formulation according to claim 30, for use in medical human or veterinary field for the protection of a subject from the infections due to at least one pathogen selected among Streptococcus pneumoniae, Neisseria meningitidis, Haemophilus influenzae, Klebsiella pneumoniae, Staphylococcus aureus, M. tuberculosis, Salmonella typhi, Escherichia coli, Vibrio cholerae, C. albicans and M. bovis, or a combination thereof.
       The specification does not describe how these vaccines are made and are used. There no guidance in the specification to how make the claimed vaccines of pathogens listed or a combination thereof in the claim.         

     There are currently no FDA-licensed vaccines for treatment or prevention of K. pneumoniae infection. Comput Struct Biotechnol J. 2019; 17: 1360–1366.
     There is no current vaccine to S. aureus infection. Studies in the past have relied on single antigen preparations, with current efforts weighted towards multiple antigens [10,11]. Past attempts have investigated such candidates as iron surface determinant A and capsular polysaccharides. Kulkin INFECTION AND IMMUNITY, Apr. 2006, p. 2215–2223.  The antigenic multivalent molecular construct of the invention may be either in monomeric or polymeric form.  
     Currently there is no broad  spectrum vaccine formulation as recited by claims 38-41, and 47-53 licensed in the United States to prevent multiple bacterial diseases caused by combinations of Streptococcus pneumoniae, Neisseria meningitidis, Haemophilus influenzae, Klebsiella pneumoniae, Staphylococcus aureus, M. tuberculosis, Salmonella typhi, Escherichia coli, Vibrio cholerae, C. albicans and M. bovis.
       Currently, there is no vaccine licensed in the United States to prevent UTI by E. coli. In this current era of increasing antibiotic resistance, developing preventive measures against urinary tract pathogens, especially UPEC, is critical. Apr 28, 2020     The instant Specification at Para [0054] It is in fact possible to foresee a vaccine against Candida albicans and Escherichia coli infections (preferably for the immunization of the female population) comprising one or more antigenic multivalent molecular construct wherein the carried carbohydrate structures are those belonging to Candida albicans and Escherichia coli. Thus it appears, that the specification agrees that no such vaccine exists.
  However, specification does not have any examples covering vaccines for some of these pathogens as mentioned above. 
     Applicant is claiming vaccine formulations against infectious agents with no known vaccines. Furthermore, it is well known that provoking an immune response is not equivalent. A defined threshold of specific antibody levels has been correlated with  
    It is well known that there is no one formulation to produce a vaccine to any infectious agent. For instance, the progress for vaccine development against C. jejuni is slow and is invariably disappointing due to existence of tremendous antigenic diversity of the organism, which leads to inaccurate identity of protective epitopes. Additionally, there is also paucity of information on exact pathogenesis and physiology of the organism. 
There is merely a general suggestion of vaccines that do not apply directly to the instant invention. There are no working examples of the claimed formulations provides protective immunity to a mammalian host. Thus, the scope of the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification.  The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 166 USPQ 19 24 (CCPA 1970).
      In view of all of the above, in view of the lack of predictability in the art, it is determined that it would require undue experimentation to make and use the invention commensurate in scope with the claims.  
Applicant’s Arguments 
7.     Applicant's arguments and affidavit filed 9/13/2021 have been fully considered but they are not persuasive. 
      a)   Applicant Argues:
    Claim 30 has been amended to point out that the antigens are an antigenic multivalent molecular construct for different bacterial antigens in response to the Examiner's argument at page 4, paragraph 11, lines 7-9 of the Office Action of June 11, 2021, that the specification is not enabling for any viral vaccine. It is believed that one skilled in the art would understand that the present application is not concerned with viral vaccines in accordance with the specification at page 11, lines 21-23 where it is disclosed that vaccine is a molecular construct that is specific for different bacterial antigens. This provides support for the amendment to claim 30.
     New claims 45-50 depend upon claim 39 and they respectively point out the following species of bacteria: Streptococcus pneumoniae, Neisseria meningitidis, 
           b)  Applicant further Argues:
     The Examiner has not provided any evidence to support the contention that undue experimentation is required in order to enable one skilled in the art to practice the invention. It has also been noted that the Examiner did not "specifically identify what information is missing and why one skilled in the art could not supply the information without undue experimentation” according to the explicit language of the Wands decision.
      The Examiner has stated, “the issue is that the claimed vaccine formulation is not directed to specific vaccine enabled infectious agents” Office Action of June 11, 2021 at page 7, lines 8-10. Amended claim 30 recites "A vaccine formulation for use in humans or in a veterinary field for protection against pulmonary and systemic infections, said vaccine comprising at least one antigenic multivalent molecular construct for different bacterial antigens ...." As noted above, it is believed that there is no issue as to the enablement of a vaccine directed to pneumococcus or meningococcus infections as pointed out in new claims 45 and 46.
.   c)  Applicant further Argues:
     The specification of the present application comprises 79 pages with specific examples of embodiments of the invention are provided. Example 5 provides in vivo test data that exemplifies the making and using of the invention. (factors F and G). The tetravalent construct that is used in the vaccine that is tested in Example | of the specification, is based on polysaccharides 3, 6A and 7F of S.preumoniae and carrier protein 197 as described in Example 1 of the specification at page 38. The absence of a working example of a vaccine against Haemophilus influenzae, Neisseria meningitidis, Salmonella typhi, Escherichia coli, Vibrio cholerae, C. albicans and M. bovis does not render the present specification to be non-enabling for making a vaccine for those 
d)  Applicant further Argues:
MPEP§2107.01 also points out, in part, that:
Usefulness in patent law, and in particular in the context of pharmaceutical inventions, necessarily includes the expectation of further research and development. The stage at which an invention in this field becomes useful is well before it is ready to be administered to humans. Were we to require Phase IJ testing in order to prove utility, the associated costs would prevent many companies from obtaining patent protection on promising new inventions, thereby eliminating an incentive to pursue, through research and development, potential cures in many crucial areas such as the treatment of cancer. /n re Brana, 51 F.3d 1560, 34 USPQ2d 1436 (Fed. Cir. 1995). Accordingly, Office personnel should not construe 35 U.S.C. 101, under the logic of “practical” utility or otherwise, to require that an applicant demonstrate that a therapeutic agent based on a claimed invention is a safe or fully effective drug for humans. See, e.g., /n re Sichert, 566 F.2d 1154, 196 USPQ 209 (CCPA 1977); In re Hartop, 311 F.2d 249, 135 USPQ 419 (CCPA 1962): In re Anthony, 414 F.2d 1383, 162 USPQ 594 (CCPA 1969); In re Watson, 517 F.2d 465, 186 USPQ 11 (CCPA 1975). (Emphasis added)
Office Response
8.     Applicant's arguments and affidavit filed 9/13/2021 have been fully considered but they are not persuasive. 
The Examiner has provided evidence to support the contention that undue experimentation is required in order to enable one skilled in the art to practice the invention.      There are currently no FDA-licensed vaccines for treatment or prevention of K. pneumoniae infection.     There is no current vaccine to S. aureus infection. Studies in the past have relied on single antigen preparations, with current efforts weighted towards multiple antigens.    Currently there is no broad spectrum vaccine formulation to prevent multiple bacterial diseases caused by combinations of Streptococcus pneumoniae, Neisseria meningitidis, Haemophilus influenzae, Klebsiella  There is no vaccine licensed in the United States to prevent UTI by E. coli. 
	Therefore, the Office has provided evidence to support the contention that undue experimentation is required in order to enable one skilled in the art to practice the invention.   
Applicants believe that there is no issue as to the enablement of a vaccine directed to pneumococcus or meningococcus infections as pointed out in new claims 45 and 46.  However, the majority of the claims are not commensurate in scope to pneumococcus or meningococcus infections.  Instead, the claims are directed to a broad-spectrum polyvalent vaccine formulation according to claim 30, for use in medical human or veterinary field for the protection of a subject from the infections due to at least one pathogen selected among Streptococcus pneumoniae, Neisseria meningitidis, Haemophilus influenzae, Klebsiella pneumoniae, Staphylococcus aureus, M. tuberculosis, Salmonella typhi, Escherichia coli, Vibrio cholerae, C. albicans and M. bovis, or a combination thereof.  
Applicants have failed to point to the description of an enabled broad spectrum polyvalent bacterial vaccine. Example 5 provides in vivo test data that exemplifies the making and using of the invention. Example 5 does not show a broad-spectrum polyvalent vaccine formulation as claimed. There are no challenge experiments to show protection. There is no broad-spectrum polyvalent vaccine formulation comprising a combination of pathogen selected among Streptococcus pneumoniae, Neisseria meningitidis, Haemophilus influenzae, Klebsiella pneumoniae, Staphylococcus aureus, M. tuberculosis, Salmonella typhi, Escherichia coli, Vibrio cholerae, C. albicans and M. bovis.  
    Currently there is no broad  spectrum vaccine formulation as recited by claims 38-41, and 47-53 licensed in the United States to prevent multiple bacterial diseases.
       In response to arguments C above applicant is reminded that the claims are not drawn to a method of making the vaccine. Therefore, arguments about making a vaccine are misplaced because the issue is the vaccine product itself. The issue is that 
      In response to arguments above applicant  is claiming vaccine formulations against infectious agents with no known vaccines. Furthermore, it is well known that provoking an immune response is not equivalent. A defined threshold of specific antibody levels has been correlated with protection. However, this does not definitively tell us if a person is fully protected against disease. It is well known that there is no one formulation to produce a vaccine to any infectious agent. For instance, the progress for vaccine development against C. jejuni is slow and is invariably disappointing due to existence of tremendous antigenic diversity of the organism, which leads to inaccurate identity of protective epitopes. Additionally, there is also paucity of information on exact pathogenesis and physiology of the organism.
      In response to arguments, however, the claims are not directed to timing of dosage and administration. The claims are drawn to a vaccine, thus the arguments are not commensurate in scope.
Applicants incorrectly assert that the description of the making of a single vaccine for S. pneumoniae enables one skilled in the art to make and use the claimed invention without undue experimentation for a broad-spectrum polyvalent vaccine formulation according to claim 30, for use in medical human or veterinary field for the protection of a subject from the infections due to at least one pathogen selected among Streptococcus pneumoniae, Neisseria meningitidis, Haemophilus influenzae, Klebsiella pneumoniae, Staphylococcus aureus, M. tuberculosis, Salmonella typhi, Escherichia coli, Vibrio cholerae, C. albicans and M. bovis, or a combination thereof.  Showing a single vaccine does not equate to the claimed broad spectrum vaccine formulation. 
 Applicants failed to enable or describe any polyvalent vaccine. The Office showed that half of the bacterial infections/diseases have no known vaccine. Applicants have failed to show a working vaccine. Applicants have failed to show a polyvalent broad spectrum vaccine.
Applicants have failed to enable a vaccine formulation for use in humans or in a veterinary field for protection against pulmonary and systemic infections, said vaccine comprising at least one antigenic multivalent molecular construct for different bacterial 
      In response to arguments, there is merely a general suggestion of vaccines that do not apply directly to the instant invention. There are no working examples of the claimed formulations provides protective immunity to a mammalian host. Thus, the scope of the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification.  The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 166 USPQ 19 24 (CCPA 1970).
   In view of all of the above, in view of the lack of predictability in the art, it is determined that it would require undue experimentation to make and use the invention commensurate in scope with the claims. 

Claim Rejections - 35 USC § 112
9.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



10.    Claims 41-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. This is  intended use rejection, the claims do not add any additional components to the vaccine formulation but merely recite how the vaccine is to be used and/or whom the vaccine is for. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
Conclusion
 11.       No claims are allowed. Claims 30-44 and 47-53 are rejected. Claims 45-46 are objected to as being depended from rejected claim 39.
12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KHATOL SHAHNAN -SHAH/
Examiner, Art Unit 1645
November 15, 2021


/JANA A HINES/Primary Examiner, Art Unit 1645